UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 6, LIN TV Corp. (Exact name of registrant as specified in its charter) Delaware 001-31311 05-0501252 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) LIN Television Corporation (Exact Name of Registrant as Specified in Charter) Delaware 000-25206 13-3581627 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Four Richmond Square, Suite 200, Providence, Rhode Island 02906 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(401) 454-2880 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement. On July 31, 2009,LIN Television Corporationentered into an Amended and Restated Credit Agreement (the “Amended Credit Agreement”) with JPMorgan Chase Bank, N.A., as Administrative Agent, and the banks and otherfinancial institutions party thereto. Under the Amended Credit Agreement, our aggregate revolving credit commitments will remain at $225.0 million and our outstanding term loans remainat $69.9 million. The terms of the Amended Credit Agreementinclude, but are not limited to, changes to financial covenants, including our consolidated leverage ratio, consolidated interest coverage ratio and consolidated senior leverage ratio, ageneral tightening of the exceptions to our negative covenants (principally by means of reducing thetypes and amounts of permitted transactions) and an increase to the interest rates and fees payable with respect to the borrowings under the Amended Credit Agreement. Certain revised financial condition covenants, and other key terms, are as follows: Prior As Amended Consolidated Leverage Ratio: July 1, 2009 through September 30, 2009 7.00x 9.00x October 1, 2009 to December 31, 2009 7.00x 10.50x January 1, 2010 through March 31, 2010 6.50x 10.00x April 1, 2010 through June 30, 2010 6.50x 9.00x July 1, 2010 through September 30, 2010 6.00x 7.50x October 1, 2010 and thereafter 6.00x 6.00x Consolidated Interest Coverage Ratio: July 1, 2009 through September 30, 2009 2.00x 1.75x October 1, 2009 through December 31, 2009 2.00x 1.50x January 1, 2010 through June 30, 2010 2.25x 1.75x July 1, 2010 through September 30, 2010 2.25x 2.00x October 1, 2010 and thereafter 2.25x 2.25x Consolidated Senior Leverage Ratio: July 1, 2009 through September 30, 2009 3.50x 3.75x October 1, 2009 through December 31, 2009 3.50x 4.25x January 1, 2010 through March 31, 2010 3.50x 4.00x April 1, 2010 through June 30, 2010 3.50x 3.75x July 1, 2010 through September 30, 2010 3.50x 3.00x October 1, 2010 and thereafter 3.50x 2.25x Interest rate on borrowings LIBOR + 150bps* LIBOR + 375bps * At consolidated leverage of 7x or greater. The Amended Credit Agreement revises the calculation of Consolidated Total Debt used in our consolidated leverage ratios to exclude the netting of cash and cash equivalents against total debt. On an annual basis following the delivery of the Company's year end financial statements, the Amended Credit Agreementrequires mandatory prepayments of principal, as well as a permanent reduction in revolving credit commitments,subject toa computation of excess cash flow for the preceding fiscal year, as more fully set forth in the Amended Credit Agreement.
